vail
IFO - Système de Management de l'Environnement et la Sécurité au Tra

identification des aspects environnementaux significatifs | rental Aspects & Impacts")
MEAÏ (= Management des Aspects et Impacts Environnementaux Managing Environme Dernière mise à jour: 28/10/2017

Re 4 FORET | Détail
TRES CAVITORNOUEMAU 777 Impacts environnementaux

DE REURATAES TE

ion sur long et moyen terme (Plan d'aménagement, RE |
Exploitation en respectant le plan Changement de la diversité/ de la Diminution de la diversité écologique,
d'aménagement (DMA. rotation, exigences population de la FLORE | . | :
ENVHONNEMENAUX | Dégats sur le peuplement résiduel / Disparition d'espèces
Aucmertabon des DME IÈgaux et de la santé de la forêt | | is | |
rotahon dans le plan d'aménagement pou Utilisation de ress. natur. (renouvelable) Diminution de la diversité éco ogique,
assurer la réconstitution de la forêt) Émission des GES (Gaz à Effet de Augmentation du CO2 dans l'air par la

Serre) destruction de la biomasse

Protection des espèces rares (Afrormosia) Changement de la diversité/ de la Perturbation d'écosystèmes sensibles

population de la FLORE
RPESEER en général (abattage, tronçonnage , débardage, ouverture des routes)

Présence de l'homme et emmission de bruit Pollution Sonore Déplacement de populations (pour fuir devant
des engins et hommes l'exploitation)
Expio ration des arbres proches des cours Changement de la valeure esthétique et Modification ou fragmentation des habitats des
d'eaux. des yangas et baïs avec une social animaux aquatiques (poissons, amphibies,
mportance pour a faune reptiles), dégradation de la ressource
halieutique.
Braconnage éventuel par les employées / Changement de la diversité/ de la Disparition d'espèces SGS-TLTV & Exg. Env
travadieurs population de ia FAUNE
Production des déchets (cables de Production de Déchets Augmentation du CO2 dans l'air par la
debardage, dégets ménagers, .) destruction de la biomasse
Lime s ï UT ES Le QT og 417 Dis
Défnchement de la végétation du sous-bois Dénet « sur le PADMIAN résiduel”
santé de la forêt ch
Braconnage éventuel (facilitation de Changement de la diversité dela
Faccëss) . RS de la FAUNE LOUE
| Débichement de is wésétalion di sous-bois "Déc sur le peuplement ré sidue (LES
santé de la forêt DL --:
Chasse de suoswtance per les prospecteurs Changement de la diversité} de
(au cas où) population de la FAUNE. “TR 14 :
Übsation de feu - incendie eventuel Dégats sur le peuplement résiduel 1.
v.. santé de la forêt 2 = r.
Déchets Production de Déchets or fe
Détnchement de Là végétztion | Dégats sur 1 PAPER 1e

santé de la forêt | “Le

population de 1a FAUNI | |
Émission des GES | Augmentation du CO2 dans l'air par la
| destruction de la biomasse
Perte d'habitats

Perturbation d'écosystèmes sensibles.

Déplacement de populations (pour fuir devant
| l'exploitation)
| PT F et Mabon du BOL Perte de sol arable / appauvrissement du sol
(par décapage de la matière organique ou par

| EU drosio
Facitstion de l'eccéss sux braconniers Changement de ls diversité dé ja ;

Acürolssement du brac lite

; d HACONNAagE (par facilitation
Population de lg FALINE e

E des acoës, où installation de campements)

Far | pe } per

dgenes EE ee 2

(a ni "#e

Ever de construire les parcs en
oronrMé des gros arbres explotables
où priéger les Re es d'avenir en

Destruction de tiges d'avenir

| x à È à \& »1 7
Conetructhon Sur terrain Dial (en paricute Dégats sur le peuplement résiduel

sur soi mouillé ou sensible) santé de la forèt

2 l Al" mn 4 ar arc
Ouverture de la canopée, se À

Émission des GES Augmentation du CO2 dans l'air par la
destruction de la biomasse

Changement de la diversité/ de la Envahissement par des espèces pionnières,

population de la FLORE

Compactage du SOL Tassement

Constrecton sur pente importante Erosion et sédimentation du SOL Perte de sol arable / appauvrssement gHisol
(par décapage de la matière organique ou par

érosion)
Franchement es sous san Le

En cas de fate d'hydrocarbures pendant ou Pollution de l'EAU (de surface ou Modification ou fragmentation des habitats des
aorès is sédtleites souterraine) animaux aquatiques (poissons, amphibies,
reptiles), dégradation de la ressource

haleutique. &
Possdité d'obstuction des cours d'eau par Changement de la diversité/ de la roms 2 mriervale réguler et au
e franchassment (peu de des passages population de la FAUNE idem ii 27
c eer tante
Possbiite d'obstraction des cours d'eau par Erosion et sédimentation du SOL Perte de sol arable / appauvrissement du sol
æ tranchssment {sédimentation dans ia (par décapage de la matière organique où par
ersson et sédmmentshon dans la rivière) érosion)
Modification ou fragmentation des habitats des | .
animaux aquatiques: . {cf chdesste) mn || LL - | ms &. en “à 5 | Ju
Mortaité de {a forét en amont Changement de la diversité/ de la Pertesih abitats ds X 20X xx] + !| | LE | is Le désas ne

| “. |

population de la FLORE
Emssonr de méthane en cas d'inondation Émission des GES

er amor :+destruchon de la végétation)
Possdié que le terre de {a digue ne se
Sabikse Das à temps

L'egtotzton d'une camière be.  COnPC O

Dégats sur le peuplement ét
santé de la forêt
Changement de la diversité/ de la
population de la FLORE + +
Valeur esthét. et social et,

Construction proches des rivières Erosion et sédimentation du SOL

Augmentation du CO2 dans l'air par la
destruction de la blomasse
7 j FT m1 I SCIE HE Ê = "ee

seen 1 Le co S sl 1

Mauvaises conditions de régénération naturelle X

Pollution de r |
dm 4 EAU (de surface où Disparition d'espèces x

Valeur ésthét et social

Blessures (tiges, houpr “cine
| Plers, racines) X un. : | |
Détichanent de ia végétation d c né: Ramener les déchets de pointure a &
( 99 14 GEI Hé] de la Modification locale du ellrmiat l'ouverture de laf x 7 |
: A DAV dé be LOpE Lt Canopés ANTIOL Dur lOUVE@rIUrE Ce NM de
nn SE 0 EE ET nn ce iris nénles il

a
-

#1

to

mt ne à ,

pen PR D + nf art 7

|
d
|
|
|
|
|

ÉRRT ENT DE CASRD CSS

Masnümé Guété Le VAL

CG RS SMART OU LR.

Lists 06" pnéeeé usemrernentess ft Paques Dacurde 45 Chat 41 FOMET impose Eovianneer

AT A ne De

impacts environaerne

Décats sur @ peupiement rèsktiuel Blessures (tiges, houppiers, racines)
Destruction de tiges d'avenir

ot rec : ". ne

_

. nval ssement Dar s l à [ inières
" 4
L. | hversité/ de | | urDa QG 1 te! 1e
te la FAUNE
" * M" bi Fe fs nn 7
P SON QE ES un TIRE . y bre :
ge ‘ ucCt : Le L | C
_ \ :
LR satro © rass aitu (ren UV lat r. Mauvaise alc cor fà : er ON QU niveau
jé dégat par meUue CU produn
= r |
+ re tt :l6
7€ ü 24 +
pa RÉ D 0 Se L #
PQ oonore Déplacement de popuiauc pour fuir devant
l'explotation
a 7 " = "es dù EN Alnitrme entinn …. hiinmeantatinn du rs
# s&anon de ress natur (renouvelabie) Mauva se va lon ISaLION -;/ UQITIONISUOf QU niveau
- PET.
le dégât par mètre cube produit
se contrôté diminue l'impact environnementel par unité de produit
Cie +r nr UV ANNE
_ s kb. "y CE | [A Fat L 20e
Pollution Sonore Perturbation des organes de sens (audKion, Fiche EFIR tronçonnag

occulaire …)

= A

FAT ement de la divetsité/ de fa Biessures (tiges, houppiers, racines)
poputetion de la FLORE

Utilisaton de ress natur. (renouvelable) Destruction de tiges d'avenir
Pollution de l'AIR Augmentation du CO2 dans l'air par)

LE

Pollubon du SOL

Compactage du SOL
Polhstion Sonore

Changement de la diversité! de la
poputston de ta FAUNE
sson des GES

re

Asgrentation de la charge sédimentaire Annentiol dk
ou drnution de l'évacuation de feau de
surface
Dégats sur le peupiement résiduel /
sarté de la foret ri =.
08 ISERE is neo rien "sn
UVuksastion de rees natur (renouvelable) Mouse gro mu
de dégât par mètre cube produit
Poliior du SOL Mauvaises conditions de régénération naturelle. ;

- | L :
F3 de DAS CIRE EI LES Pa a +

PRE IS eee

+

DR et EI EL UE Mu. l'ironie a ue UMP stades. Moniur Es 2 4 TT ESS
Dar l 2 e- CLEA

L ” y * . n n # e rt £ { . m "rt 4ÿ" Ceacerc AL EUR ec rs Tr
| - : his + \onsate » nouniement rèésidue ACCrotssement dau braconnage (par facilitation OCX x 0X + sG > [LIVAT 1 Fov. C 34 ge Æ 1, re +:
>” d v” " N pa ° mr ." 2 tra rer
} Laséaisre oc ubs cc anté santé ce la forêt des accès, où Inmstallalion de Campements) HITS
| ut vi . ji , - . ae #; re, CANCES AT ONE e2<
sihinmint : r . cthéätiniun et [) ctruction corporel et ma atêénel 4 r 25 SL EP
du +2 : + : | QE 14 VER re OSUPUQUO OH oo: UGHIONIT VU I À | " tx
es AwS (JE o ns. ; XX XX ‘ Crsrr.d £-
- DE, te
: Ki ?
| . . n | 4 re
: 2 . : . & & \é GES Auot a il | ju ( @ vans Air f ar 14 XX xx X x 4
: : 4 " a | mn CY CE
: ess es Lg L ONU CA LU 1OSUUC de ta DIOMASSE
| :
L ps
. m1? , | E ru» ge car +
' ? | ane ) 154 audition x
d V'OYSEREe à © , à XX x
{ OCCuUIArre
(Trarseest de PPOQUIS dangereux (sbrifants, combast Dies | SGS-TLTV & Exia. Env: ind Fiche EFIR transport croduits |
pa . : m me 2 un , 7 , L v- : { | f { 1.8 m1 M 1 ” 2 pr, .—
L " LEmQee hante: né « = APT Dès £ » S M Ma ses . s de ! VAE Us naturelle xx XX XX + 21.782 1% Q + … r ” :
| sortir ms PET ie 0 RE lést an hRen : 851 chimiques |
bé 2 æ Chere œ ZAC
3e" = - . dem
ee Es 1h 217 LU pan & vs ww _
Pollution de l'EAU (de surface OL LHSpar 0 ESP XX XX XXX
souterraine) |
: :
SCGS-TITV E& nv: ind Cfactier les ermtrehens AE PACE
= : = A mie m = = S a7- ratinn _ + SA ILIV & Exi Es "4 ind EL. rh I > rule À Dé per = “st
: À Ag (RL - ss ro IFoAL Le 18 SQ 14 Ma VAS COM \ D FE S al auc : naturelle xx x 9, 9
Folies de Guecs Dutes 5.1 (dans l'eau!) |
> Procédure de 2 cesthon des CECTESS
: Pre © ittinne r à ér ”. n / , XX = MIA ee le 00% lotion
= Ense Drryriçirdèn Déche Mauvaises conditions de régénération naturelle xx X ?
Production des decrets ‘fres à qaz0: Production de Décnels __ L ste des déchets
fes 4 æ mule de ndange

de sons. des zombustiiies. PLeS Émission des GES Augmentation du CO2 dans l'air par la
E- es gares INOx COZ SOx destruction de la biomasse

SGS-TLTV & Exig. Env. Ind.

Fes ls DES ACCENTS Changement de la valeure esthétique el Destruction corporel et matériel 8.5.1 dans l'eau

soca!

a

| Te — « a et “Chain ci 181005" Utibsation de ress natur. (renouvelable) Mauvaise valorisation” De | ..X. XX} >

A
E —

de déght par PRES ESS he Pre PROSPER Or RICE

— F 2 mt ja im von

ramené de De ES Mauvaises conditions de régèné ‘PER nr: "
Pollution de l'EAU (de surface ou Modification ou fragmentation des . "LR

Production de Déchets

:
|
:
:
|
|
|

Prose de ronmme ‘ wacanage érerduel Changement de la diversté/ de la sement du braconnage EE tation
soputation de ta FAUNE ès, ou ation de camp ments) __

cr dRe à

uude sul dé CEE curcreutl as cusubiesmnét. is ol Dlisisusson Cler:ivids À C'ius Dit 7 FERME TE branarde É redéttonsiaus

on détaillée)

[Impacts environne entaux .
Un, Domaine d'impact_ Impacts environnementaux Impacts sn ironnemeñiiau x (désc

Rio Soi Pollution du SOL
Erosion et sédimentation du SOL

Perte de sol arable / appauvrissement du sol (par décapage de la matière organique ou par érosion)

Compactage du SOL Tassone
Eaux, rivières et sous-sols Pollution de l'EAU (de surface ou souterraine) |
Auamentation de la charge sédimentaire ou diminution de l'évacuation de l'eau de surface Augmentation de la charge sédimentaire,
Perturbation des organes de sens (audition, occulaire…..)

BRUIT Pollution Sonore
Chimique Pollution de produit (grumes)
Déchets Production de Déchets

Peuvlement résiduel Dégats Sur le peuplemen

{résiduel / santé de la forêt Blessures (tiges, houppiers, racines

Destruction de tiges d'avenir
Ouverture de la canopée
Mauvaises conditions de régénéra
Déstruction de la végétation

Diversité de la flore Changement de la diversité/ de la population de la FLORE . | Diminution de la diversité écologique,
ar des espèces pionnières,

Diversité de la TOre
Envahissement par de

tion naturelle.

Disparition d'espèces
Perturbation d'écosyste
Perte d'habitats

Fragmentation des naDNaIs
Déplacement de | tions (pour fuir devant l'exploitation}

nes sensibles

UNE

Diversité de la faune Changement de la diversité/ de la population de la FA

AN ———

e (par facilitation des acces, où installation de campements)

Accroissement du braconnag
mphibies, repüles),

Ton des habitats des animaux aquatiques (POISSONS, €

Tes =, Se Te Modification ou fragmi
Valeur ésthétique/ sociale Changement de la valeure esthétique et social dégradation de la ressource halieutique.
Destruction corporel et matériel
Utilisation de ress. natur. (renouvelable) SL
dE Mauvaise valorisation - Augmentation du niveau de dégât par mêtre cube produit

(non renouvelable)

Ressource de bois d'oeuvre Utilisation de ress. natur. .
Climat / Air Émission des GES (Gaz à Effet de Serre) | |

AIR Pollution de l'AIR
Modification locale du climat par l'ouverture de la canopée CT Modification locale du climat par l'ouverture de la canopée

1pac is et identification des aspects significatifs

Augmentation du CO; dans l'air par la destruction de la biomasse

e en compte la fréquence, la durée et la gravité de l'impact.

(*) L'impact total (positif/négatif) a pris
ée, fréquence, parties prenantes et le business est OPTIONNEL

La quotation séparée de la gravité, dur
aspect significatif (impact fort) > impact fort : gravité forte, durée d'impact
aspect significatif (impact moyen) > impact moyen : gravité moyen, durée
aspect non significatif > impact faible: gravité faible, de courte durée et/ou peu frèquent ;
aspect ne demandant pas d'action
= La _5n aspect positif à promouvoir

yinfluence = Possibilités pour IFO d'influencer et possibilité d'atténuer ou diminuer les impacts négatifs ou de renforcer les impact
++ influence importante, facile à changer ;
+ influence indirecte, faible ou difficile à changer
0 aucune Influence

